PER CURIAM.
We reverse the order denying defendant’s Florida Rule of Criminal Procedure 3.800 motion. Defendant is entitled to recalculation of his sentencing guidelines scoresheet because the scoresheet does not reflect any supporting calculations for the scored prior-offenses points, Williams v. State, 658 So.2d 1249 (Fla. 4th DCA 1995), and there is no documentation attached to the scoresheet supporting the assessed points. Compare Dowdy v. State, 700 So.2d 409 (Fla. 5th DCA 1997). This cause is remanded to the trial court for further consideration of the motion.
Reversed and remanded.